OPINION — AG — QUESTION(1): "MAY THE STATE BOARD OF AGRICULTURE ENTER INTO A CONTRACT WITH THE OKLAHOMA CATTLEMEN'S ASSOCIATION WHEREBY SAID ASSOCIATION'S INVESTIGATORS WOULD INVESTIGATE LIVESTOCK THEFT, SUCH ACTION NOW BEING THE DUTY OF SPECIAL POLICEMEN IN THE STATE BRAND REGISTRY DIVISION PURSUANT TO 4 Ohio St. 1961 270 [4-270]?" — NEGATIVE, QUESTION(2): "IF THE ANSWER TO THE FIRST QUESTION IS NEGATIVE, MAY THE LEGISLATURE BESTOW SUCH AUTHORITY ON SAID BOARD?" — NEGATIVE, QUESTION(3): "MAY STATE FUNDS BE PAID TO A PRIVATE ASSOCIATION FOR THE PERFORMANCE OF CONTRACTUAL DUTIES DESCRIBED ABOVE?" — NEGATIVE  CITE: 4 Ohio St. 1961 270 [4-270], 74 Ohio St. 1961 161 [74-161], 21 Ohio St. 1961 1716 [21-1716] (LEE COOK)